Allis, J.
When a school district has voted to raise money by a tax on the lists of its inhabitants, the next step is for some proper authority to see that the amount so voted to be raised shall he justly apportioned on the lists of the inhabitants, and that a rate bill containing the names of the inhabitants, and the amounts which they are respectively liable to pay upon their lists towards such tax, be made out. This office is, by the 41st section of our statute relating to common schools, confided to to the prudential committee. They are authorized “ to assess a *96tax for the amount voted on the lists of the inhabitants of the district, and on lands in the district belonging to persons living out of it, and make out a rate bill of the same,” and apply to a Justice of the Peace for a warrant to the collector to collect it. This assessing of the tax on the lists, and making out a rate bill, is an official duty which belongs aloné to the prudential committee. They are to make out and certify the rate bill as such committee. The removing committee, as they are called, had no such authority; nor could the district confer on them any such authority. It is an authority created by law.' The certificate which they signed of the correctness of the rate bill, was of no more legal authority than if - made and signed by any other officer or inhabitant of the district.
It is obviously" the policy of the law that a known officer, elected for that purpose at an annual meeting, shall superintend this duty — that it may be done with accuracy and integrity.
The rate bill made by the special committee for the removal of the school house had no legal validity, and could not therefore justify the officer in proceeding in its collection.
It is urged that the 7th section of the 81st chapter of Comp. Stat. (p. 463) gives authority to this committee for removal to make out the tax bill. But this is clearly an erroneous construction of the statute. Its words are “ When any town, school district, &c., shall impose a tax as authorized by law, it shall be the duty of the selectmen, trustees, or committee appointed for that purpose, to make out a tax bill of such tax,” &c. “ Appointed for that purpose,” means appointed for the purpose of making out the tax bill; and when the law specifies who the officer or committee is, that is to perform that office, it is not left to the town or district to supersede the law by their own action. The appointment of the officer is by law ; of the person to fill the office by election in the district in the mode prescribed by law. In this case the prudential commjttee is “ appointed for that purpose ” by law.
It appears in this case that the prudential committee did not sign the certificate of the rate bill, or give his assent thereto. Without such official certificate by the prudential committee the tax bill was invalid. Judgment affirmed.